Citation Nr: 0633399	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  97-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a low back disorder.

2.  Entitlement to a disability rating higher than 10 percent 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to November 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When this case was most recently before the Board in August 
2005, it was remanded for additional evidentiary development.  
The case has since been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion that does not more nearly approximate 
severe than moderate; forward flexion is not limited to 30 
degrees or less.

2.  Neither listing of the whole spine to the opposite side, 
marked limitation of forward bending in a standing position, 
loss of lateral motion, abnormal mobility on forced motion, 
nor any significant neurological impairment is present.

2.  The veteran's right knee disability is manifested by 
flexion that is limited to 30 degrees; it is not manifested 
by locking, lateral instability, recurrent subluxation or 
limitation of extension.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a low back disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5237, 5242 (2006).

2.  The criteria for a 20 percent disability rating, but not 
higher, for a right knee disorder are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected low back and right knee disabilities.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in January 2005.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased ratings sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's low back 
disability.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element is no more than harmless error.  While an 
increased rating is being awarded for the veteran's right 
knee disorder, as that claim does not involve the appeal of 
the initial disability rating, the Board will not assign an 
effective date for the increase.  The RO will have the 
opportunity to provide the required notice prior to assigning 
an effective date.

With respect to the duty to assist, the veteran has been 
afforded appropriate VA examinations and service medical 
records and pertinent VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence. 

The Board notes that an October 2001 VA spine examiner 
recommended an EMG study to evaluate the veteran's low back 
disorder.  On remand in October 2004, the Board instructed 
that the veteran should be afforded a VA examination for his 
low back in which all indicated studies were to be performed.  
The resulting examinations did not include an EMG study 
because it was not determined to be indicated.  The Board has 
no reason to question this medical judgment.  As such, the 
Board concludes that no additional development is required.  

The record also reflects that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard, 4 Vet. App. 384.  Accordingly, the Board will 
address the merits of the claims.  



Legal Criteria

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.   
38 C.F.R. § 4.40 (2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Low Back

The veteran is currently assigned a 20 percent rating for low 
back strain under Diagnostic Code 5295.  The Board notes 
that, effective September 26, 2003, during the pendency of 
this claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Accordingly, the Board will consider the 
regulations in effect prior to September 26, 2003, in 
addition to the current regulations.  However, the revised 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 
3-2000.

Under current Diagnostic Code 5237, a 20 percent rating is 
for assignment if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is available only 
on the basis of cervical spine impairment.  A 40 percent 
rating requires limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

Under the former rating schedule, Diagnostic Code 5292 
provides that limitation of motion of the lumbar spine 
warrants a 20 percent rating if it is moderate or a 40 
percent rating if it is severe.  

The current regulations provide specifically that normal 
forward flexion of the thoracolumbar spine is from zero to 90 
degrees, extension is from zero to 30 degrees, lateral 
flexion is from zero to 30 degrees, and rotation is from zero 
to 30 degrees.  

The Board notes initially that there is no specific finding 
consistent with ankylosis of the entire thoracolumbar spine.  
The Board acknowledges that on VA examination in February 
2002, the veteran had essentially no lumbosacral motion.  
However, as will be discussed in more detail below, the 
examiner found that the veteran was not giving his full 
effort on the examination; he reported a high suspicion of 
malingering.  Based on the examiner's apparent conclusion 
that the examination results were not reliable, the Board 
affords them little probative weight.  

With respect to range of motion, on the most recent VA 
examination in March 2006, forward flexion was measured to 80 
degrees without pain.  After repetitive use, range of flexion 
decreased to 60 degrees.  On VA examination in March 2005, 
the veteran had forward flexion to 70 degrees, with some 
discomfort.  On VA examination in January 1999, the veteran 
had forward flexion to 70 degrees without pain.  On VA 
examination in January 1997, the veteran had forward flexion 
to 50 degrees.  The veteran reported pain associated with 
motion in January 1997, but the examiner did not specify the 
point of onset.

Based on such measured ranges of motion, and in consideration 
of additional impairment due to pain or other symptomatology 
associated with motion, see De Luca, supra, the Board 
concludes that the criteria for a 40 percent rating are not 
met under the current version of the rating schedule, as 
forward flexion of the thoracolumbar spine exceeds and is not 
limited to 30 degrees, and as there is no favorable ankylosis 
of the entire thoracolumbar spine.  

Moreover, given that normal thoracolumbar flexion is 
considered to be from zero to 90 degrees, the findings for 
the veteran, which range from 50 degrees to 80 degrees, are 
all more than 50 percent of normal.  They are therefore 
determined to more nearly approximate moderate limitation of 
motion than severe limitation of motion.

The Board acknowledges that on VA examination in September 
2005, while flexion was measured to 60 degrees, pain was 
reported by the veteran at 30 degrees.  While this finding 
does approximate the criteria for a 40 percent rating, when 
the De Luca factors are considered, as will be discussed in 
more detail below, the Board has concluded that the veteran's 
subjective complaints (such as pain) are not credible, and 
the Board favors the more objective evidence.  In this 
instance, the objective evidence shows a range of flexion of 
60 degrees, which is consistent with other findings.  

The Board has also considered whether a higher or separate 
rating is warranted under either version of the rating 
schedule on the basis of intervertebral disc syndrome or 
neurological impairment.  However, as will next be discussed, 
the competent and credible evidence with respect to 
neurological impairment is essentially negative.  

On VA examination in March 2006, the examiner reported no 
definite motor weakness, and his diagnoses included only 
lumbar strain and age appropriate very mild degenerative 
joint disease.  An August 2000 report from the veteran's 
private physician, J.S.M., M.D. shows that the veteran had a 
negative straight leg raising test and was neurovascularly 
intact.  On VA examination in March 2005, although the 
examiner did provide a diagnosis of degenerative disc 
disease, the veteran was found to have intact sensation in 
all distributions in the lower extremities, and strength was 
rated at 5 out of 5.  In March 2002, a VA examiner also found 
that the veteran had 5 out of 5 strength in the lower 
extremities, and that he had no sensory loss.  The examiner 
also commented that the veteran did not have true 
radiculopathy.  On VA examination in January 1997, the 
veteran had a normal neurologic examination with normal 
reflexes, strength and sensation and negative straight leg 
raising.  

Based on such findings, it does not appear that a disability 
rating on the basis of intervertebral disc syndrome is 
appropriate.  Nor indeed is a rating on the basis of 
incapacitating episodes under the current version of the 
rating schedule.  The September 2005 examiner reported no 
history of incapacitating episodes.

In discussing the veteran's neurological impairment, as 
alluded to above, the Board notes that there are repeated 
findings that the veteran has attempted to manipulate the 
results of his examinations.  When considered in conjunction 
with the February 2002 examiner's findings, noted above, 
there appears to be a significant pattern of such attempts 
throughout the period on appeal.  

Although, on VA examination in January 1999, sensation of the 
right lower extremity was found to be diminished, the 
examiner noted that straight leg raising resulted in pain in 
the knee.  The examiner found this result to be un-anatomic, 
as there is no anatomic distribution for the sensory deficit 
and straight leg raising results.  The examiner commented 
that the veteran might be exaggerating his symptoms.  

The veteran was afforded a VA neurological evaluation in 
October 2001.  The examiner noted that attempts at testing 
muscle strength were met with give-away weakness.  The 
examiner conducted "equivalent tests" of sciatic 
impairment, one with the veteran lying on his back, and the 
other with the veteran sitting erect on the examining table.  
The veteran reported pain with one test, but not with the 
other.  The examiner indicated that the veteran was 
attempting to manipulate the results of testing.  The 
examiner concluded that there was no evidence of a sciatic 
nerve abnormality, and the sciatic stretch testing was 
normal.

In addition to sciatic nerve testing, the examiner also noted 
that the veteran was unable to extend his great toe during 
strength testing, but when asked to walk on his heels, both 
of his great toes were in forceful extension.  On sensory 
examination, the veteran stated that he could not even tell 
when the examiner touched him with his finger and was unable 
to tell the difference between dull and sharp pain, yet the 
veteran was able to stand with his feet together and his eyes 
closed, which should have been impossible given the previous 
results.  The examiner concluded that the veteran 
volitionally refused or ignored the sensory testing.  The 
examiner also noted that the veteran was 100 percent in error 
on testing passive movement of the great toe.  Each time the 
toe was moved upward, the veteran said down.  Each time the 
toe was moved down, the veteran said up.  The examiner 
concluded that there was no bona fide evidence of any 
neurological problems, specifically no sign of a herniated 
disc.  He also reported that the veteran's complaints of back 
pain could not be objectively verified.   

As discussed above, concerns about the reliability of the 
veteran's reports were also raised on VA examination in 
February 2002.  At that time, the veteran had essentially no 
lumbosacral motion and was hypersensitive to any movement.  
However, the examiner found that the veteran's pain did not 
appear to be radicular.  He also found that the veteran was 
not giving full effort on the examination and that the 
veteran's pain did not appear to be anatomic.  He reported a 
high suspicion of malingering.  

Based on reports by multiple VA examiners that the veteran 
appears to be exaggerating his symptoms, refusing to 
cooperate, and attempting to manipulate the examination 
results, the Board concludes that, while the veteran is 
competent to describe his symptoms, such as pain, his reports 
are not credible, and the Board favors the objective evidence 
over his subjective statements.  The objective evidence does 
not show the presence of any significant neurological 
impairment resulting from the veteran's low back disorder.  

The Board has also considered other diagnostic codes included 
under the former version of the rating schedule to see if a 
higher rating is warranted.  Diagnostic Code 5295 applies to 
lumbosacral strain and has been used by the originating 
agency to evaluate the veteran's disability.  Under that 
code, a 20 percent rating is warranted if there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in a standing position.  A 40 percent 
rating requires symptomatology that is severe; with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In the veteran's case, the Board has already determined that 
the veteran's limitation of motion is moderate.  Based on the 
measurements for forward flexion discussed above, the Board 
finds that "marked" limitation of forward bending is not 
shown.  Moreover, the March 2006 VA examiner found no loss of 
lateral spine motion in the standing position, and no listing 
of the spine.  There are no findings consistent with abnormal 
mobility on forced motion.  It is noted that the March 2006 
examiner stated that he was not comfortable causing forced 
motion, and thus did not attempt such testing.  

The veteran does have osteo-arthritic changes; however, these 
were noted as very mild by the March 2006 VA examiner, and 
thus not characteristic of "severe" symptomatology.  While, 
on VA examination in September 2005, the veteran was found to 
have a positive Goldthwaite's sign with repetitive use, other 
examiners reported that they were unfamiliar with this test.  
Indeed, the September 2005 examiner did not report what the 
test signified.  Nevertheless, the Board does consider this 
finding to be evidence in support of a 40 percent rating.  
However, in light of absence of any other significant 
criteria for a 40 percent rating, the Board does not believe 
that overall evidence more nearly approximates a 40 percent 
rating than a 20 percent rating.  

The Board also notes that the veteran has been found to have 
arthritis of the lumbar spine.  However, Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which is essentially how the disability is now 
rated.  

In conclusion, the Board has considered the current and 
former versions of the rating schedule, and has considered 
the provisions of De Luca pertaining to additional functional 
impairment due to pain, weakness, fatigue, and incoordination 
associated with joint motion.  For the reasons discussed 
above, the Board finds that a rating higher than 20 percent 
for the veteran's low back disability is not in order.

Right Knee

The veteran is currently assigned a 10 percent rating for his 
right knee disability under Diagnostic Code 5210 [traumatic 
arthritis], which rates by analogy to Diagnostic Code 5003 
[degenerative arthritis].  Diagnostic Code 5003 provides in 
pertinent part that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  

Diagnostic Code 5260 provides for a 10 percent disability 
rating where flexion of the knee is limited to 45 degrees.  A 
20 percent rating requires flexion that is limited to 30 
degrees.  A 30 percent rating is for application where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 rates 
on the basis of limitation of extension, and provides a 10 
percent rating where extension is limited to 10 degrees.  A 
20 percent rating requires extension that is limited to 15 
degrees.  Extension that is limited to 5 degrees or less is 
noncompensable.

On the most recent VA examination in March 2006, the 
veteran's range of motion was measured from 0 to 30 degrees 
in the supine position.  Flexion beyond 30 degrees was 
possible, but was accompanied by pain.  In the seated 
position, flexion was measured to 70 degrees.  Thus, while 
the supine measurement appears to meet the requirements for 
the 20 percent level, the seated measurement does not.  
However, in light of other findings showing that repetitive 
motion of the right knee resulted in a further loss of 10 
degrees, and showing some decrease in the veteran's right 
thigh circumference, as compared to the left, the Board 
believes that there is objective support for a higher rating.  
Affording the veteran the benefit of the doubt, the Board 
finds that a 20 percent rating is in order.

While the criteria for a 20 percent rating are met, there 
does not appear to be significant support in the evidence for 
a rating in excess of 20 percent.  Even conceding the 
additional 10 percent loss of motion after repetitive 
testing, the veteran's limitation of flexion clearly does not 
more nearly approximate the requirements for a 30 percent 
rating, i.e., flexion limited to 15 degrees.  Moreover, the 
March 2006 findings are substantially worse than any previous 
objective findings.  Flexion was measured to 70 degrees on VA 
examination in March 2005 and September 2005.  In February 
2002 and October 2001 VA examinations, the veteran was able 
to flex to 125 degrees, to 120 degrees on VA examination in 
January 1999 and January 1997, and to 100 degrees on VA 
orthopedic evaluation in May 1996.  

The regulations allow for separate ratings for limitation of 
extension and limitation of flexion; however, the veteran was 
found to have full extension of the right knee by the March 
2006 examiner, and this is consistent with almost all 
previous findings.  While the March 2005 examiner found that 
the veteran could not extend past 10 degrees in the supine 
position, he was able to extend to 5 degrees in the sitting 
position, which is noncompensable.  In light of the otherwise 
normal (full) findings for extension, the Board does not 
believe that the veteran's performance on a single occasion 
is reflective of the overall level of disability.  Therefore, 
a separate compensable rating for limitation of extension is 
not in order.

As the veteran has complained of giving way, the Board has 
also considered whether a separate rating is warranted for 
lateral instability or recurrent subluxation of the right 
knee under Diagnostic Code 5257.  However, objective findings 
have been consistently negative with respect to these 
criteria.  Objective findings for instability were negative 
on VA examinations in September 2005, January 1999, and 
January 1997.  The March 2006 examiner found no gross 
instability, but was unable to complete a full ligamentous 
examination because of complaints of pain.  The examiner 
noted that weakness in the quadriceps and persistent pain 
might give the impression of instability and giving way, even 
though there was no true lateral instability.  In light of 
these findings, the Board concludes that a compensable rating 
under Diagnostic Code 5257 is not in order.  

The Board has considered whether there is any other schedular 
basis for granting more than a 20 percent rating for this 
disability but has found none.

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
right knee or low back disability and that the  
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

A rating higher than 20 percent for a low back disorder is 
denied.

A 20 percent rating for a right knee disorder is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


